DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant submitted remarks in response to the latest Office action on 2 June 2021.  Therein, Applicant amended claims 1, 4-8, 11-15 and 18-21; no claims were cancelled or added.   The submitted claims have been entered and are considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 March, 26 April and 22 September 2021 are being considered by the examiner.

Response to Amendment/Arguments
A Terminal Disclaimer has yet to be filed for the Obviousness-type Double Patenting rejection.   Therefore, the Double Patenting rejection is maintained.   
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection required by the new amendment does not rely on 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/857,000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in claim language are primarily rearranged claim elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Healey, et al. (U.S. Patent Publication No. 2015/0158486) in view of Magazinik, et al. (U.S. Patent Publication No. 2017/0052034) and in view of Minster, et al. (U.S. Patent Publication No. 2017/0267256).
With respect to claim 1, Healey discloses a method implemented on a computer having a processor, (Healy, Fig. 7, processors 702)
a storage, and (Healey, Fig. 7, mass storage devices 706 or system memory 704)
a communication platform for motion planning for an autonomous driving vehicle, (Healey, Fig. 7, communication interface 710 or I/O devices 708) comprising:
(Healey, Fig. 6, right turn policy 400 and paragraph 0055, “More specifically, illustration 602a depicts the application of a right turn policy 400 for an interaction at locality where pedestrians are accorded no rights.” The vehicle knowing that it is able to make a right turn discloses the claimed self-aware capability parameter.).  Healy does not explicitly disclose the next limitation.  
A teaching from Magazinik discloses one or more scenarios associated with a first passenger present in the autonomous driving vehicle, and the one or more scenarios indicate: a scheduled event comprising a change of presence of passengers associated with the autonomous driving vehicle, and an event time associated with the scheduled event (Magazinik, para. 0075).  It would have been obvious to one of ordinary skill in the art to modify Healey to include the teaching of Magazinik based on the motivation to improve how the driver is navigated to the passenger's pick-up location and transportation of the passenger from the pick-up location to the passenger's destination location is facilitated.   
A teaching from Minster discloses obtaining real time observations of the first passenger present in the autonomous driving vehicle, wherein the real time observations provide cues about reaction of the first passenger (see paras. 0071-0073, 0076, 0077); analyzing by the processor, the real time observations of the first passenger to estimate a preference of the first passenger with respect to vehicle motion at the current location (see paras. 0071-0073, 0076, 0077).  It would have been obvious to one of ordinary skill in the art to modify Healey to include the teachings of Minster based on the similar area of invention and the motivation to improve the ability to modify driving style according to passenger preference is especially important in autonomous vehicles because of the control disconnect between passengers and the autonomous vehicles--if passengers are not in control of the vehicle, they at least want it to behave in a predictable and confidence-inspiring manner.  
(Healey, paragraph 0055, “Referring now to FIG. 6, wherein an example right turn policy, and results for application of example individual driving preferences for aggressiveness to the example right turn policy are illustrated” The results disclose the claimed planning. See also paras. 0080, 0056, these factors are included in autonomous driving and driver preferences; Magazinik discloses event time considerations and passenger presence considerations, see at least para. 0075).
	With respect to claim 2, Healey further discloses the method of claim 1, wherein the self-aware capability parameters include intrinsic capability parameters and extrinsic capability parameters, 
the intrinsic capability parameters specifying conditions internal to the autonomous driving vehicle that limit the operational capability of the autonomous driving vehicle, (Healey, paragraph 0051, “At block 312, various commands may be issued to various components of the vehicle, based on the modified policy outputs, to CA/AD of the vehicle. As described earlier, the various components may include fuel injector, steering, transmission gears, brakes, and so forth, whereas examples of commands 106 may include, but are not limited to, increase/decrease amount of fuel to be injected into the engine of vehicle 102, steer right or left, up shift or down shift gears, apply or cease to apply brake, and so forth” The present specification, Fig. 6C identifies “brakes” as an intrinsic capability parameters. The various components and commands also disclose the claimed intrinsic capability parameters.)
the extrinsic capability parameters specifying conditions external to the autonomous driving vehicle that limit the operational capability of the autonomous driving vehicle. (Healey, paragraph 0035, “Data 132 may include, but are not limited, traffic volume data, weather data, crime data, law enforcement data, and so forth.” The present specification, Fig. 6D identifies both weather and nearby 
With respect to claim 3, Healey further discloses the method of claim 1, wherein the self-aware capability parameters are updated to reflect a scenario the autonomous driving vehicle is currently associated with. (Healey, Fig. 1 and paragraph 0029, “Continue to refer to FIG. 1, CA/AD system 106 may be disposed in vehicle 102, and configured to provide CA/AD of vehicle 102, issuing commands 116 to various components 108 of vehicle 102, based at least in part on real time data 118 from local sensors 104, and/or other (real time or historic) data 132 from various remote sources 130.” Real-time discloses the claimed dynamic nature, that this is the information that the commands are issued based on discloses the claimed self-aware capability parameters.)
With respect to claim 4, Healey further discloses the method of claim 1, wherein the preference of the passenger with respect to the vehicle motion is estimated based on at least one of:
an explicit indication of the preference; (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” How they have driven discloses the claimed indication.)
a reaction of the first passenger to the vehicle motion; and (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Accelerating and decelerating disclose the claimed reaction to vehicle motion.)
(Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Driving and stop signs (or intersections, see later in the paragraph) disclose the claimed scenario.)
With respect to claim 5, Healey further discloses the method of claim 4, wherein the reaction of the passenger is estimated by: selectively activating, based on a time of day, one or more in-situ sensors (Healey, paragraph 0032, “time of day” a consideration in gathering data; paragraph 0033, “sensors 104 may include in particular an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied, from an "ignition" key, a radio frequency identification (RFID) module, and so forth.”); obtaining, via the one or more in-situ sensors, sensor data; (Healey, paragraph 0033, “sensors 104 may include in particular an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied, from an "ignition" key, a radio frequency identification (RFID) module, and so forth.”)
obtaining at least one feature associated with the first passenger based on the sensor data; (Healey, paragraph 0033, “sensors 104 may include in particular an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied, from an "ignition" key, a radio frequency identification (RFID) module, and so forth.” The identity, the key, or policy preference each disclose the claimed feature.)
identifying a reaction cue of the first passenger based on at least one of a visual based reaction cue based on some visual feature of the at least one feature, and (Healey, Fig. 4, stop sign. The stop sign is a visual cue that then driver/now passenger reacts to.)

obtaining the reaction of the first passenger to the vehicle motion based on the reaction cue of the passenger. (Healey, paragraph 0053, “FIG. 4 also illustrates an example collection 410 of individual driving preferences 412-416 for making a stop at a stop sign for three example drivers or passengers.” The velocity shown in Fig. 4 discloses the claimed obtaining the reaction. Note that the description of Fig. 4 corresponds to Fig. 6, see, e.g., paragraphs 0024 and 0050 as well as paragraph 0096.)
With respect to claim 6, Healey further discloses the method of claim 5, wherein the reaction of the first passenger to the vehicle motion is further evaluated based on at least one of
an express statement, (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Use of the brake (or gas pedal) discloses the claimed express statement. The Cambridge Dictionary defines “statement” with “A statement is also an act or object that expresses an idea or opinion. ” (Here, pressing the brake or gas pedal expresses a desire to change speed.) Retrieved from https://dictionary.cambridge.org/us/dictionary/english/statement.)
emotional state of the first passenger inferred based on the visual and acoustic features of the at least one feature, or (Not invoked, see the “at least one of’ above.) 
a combination thereof. (Not invoked, see the “at least one of” above.)
With respect to claim 7, Healey or Minster further discloses the method of claim 1, wherein the one or more scenarios further indicate one or more of:
(Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” Stopping discloses the claimed known event, the car’s efforts to stop the car discloses the claimed scheduling.)
an urgency that the first passenger faces; and (Healey, paragraph 0024, “In various embodiments, individual driving preference generator 124 may be configured to receive a variety of data 122 of individual driving or being driver experiences from a variety of sources. For examples, data 122 may include an individual's preferences in making stops at stop signs, such as, but not limited to, the individual's typical deceleration pattern, stopping distance pattern, or acceleration pattern after stops.” The stop sign discloses the claimed indicated urgency faced by the passenger, the need to stop discloses the claimed event.)
a current state of the first passenger comprising one or more of an age of the first passenger or a health condition of the first passenger (Minster, paragraph 0049).
Claims 8-14 are rejected for corresponding reasons as claims 1-7. 
Claims 15-21 are rejected for corresponding reasons as claims 1 -7.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663